Case 1:17-cv-02230-PAB-MEH Document 163 Filed 03/01/19 USDC Colorado Page 1 of 1



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

   Civil Action No. 17-cv-02230-PAB-MEH

   JANET CHI, individually and on behalf of minor child, J.C.,
   DAVID CHI, individually and on behalf of minor child, J.C.,
   WEN-CHENG CHI,
   SHIU-SHIA WU,
   SHASHI RAJYAGOR, individually and on behalf of minor children, S.R.,
   DIVYESH RAJYAGOR, individually and on behalf of minor children, S.R.,
   NEAL LOY,
   BRIENNE LOY,
   ANTERIO KITTRELL, and
   JOELLA KITTRELL,

          Plaintiffs,

   v.

   WEYERHAUSER COMPANY,

          Defendant

   v.

   LENNAR COLORADO, LLC,

          Third-Party Respondent.


                                           MINUTE ORDER

   Entered by Michael E. Hegarty, United States Magistrate Judge, on March 1, 2018.

            In the interest of justice pursuant to Fed. R. Civ. P. 15, Plaintiffs’ unopposed1 Plaintiffs’
   Motion for Leave to File Second Amended Complaint to Assert Damages for Exemplary/Punitive
   Damages [filed January 24, 2019; ECF No. 151] is granted. The Clerk of the Court is directed to
   file the Third Amended Complaint, located at ECF No. 151-5. Defendant shall file an answer or
   other response to the amended pleading in accordance with Fed. R. Civ. P. 15.




          1
           See ECF No. 158.
